Citation Nr: 9921499	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a seizure 
disorder and, if so, whether the reopened claim should be 
granted.

2. Entitlement to service connection for an adjustment disorder 
as secondary to service-connected chronic brain syndrome due 
to head trauma.

3. Entitlement to an increased (compensable) evaluation for 
chronic brain syndrome due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In August 1996, the Board remanded the 
veteran's case for further development.

Regarding the claim of entitlement to service connection for a 
seizure disorder secondary to service-connected chronic brain 
syndrome due to head trauma, the Board notes that an unappealed 
November 1964 rating decision denied service connection for 
epilepsy.  This determination is final and may not be reopened 
without evidence deemed to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1998).

The current appeal comes before the Board from the April 1993 RO 
decision that denied a compensable rating for chronic brain 
syndrome.  At the time, the veteran asserted that he had 
blackouts caused by his service-connected disability.  In July 
1998, the RO evidently determined that new and material evidence 
had been submitted to reopen the veteran's claim of entitlement 
to service connection for a seizure disorder and then denied the 
veteran's claim on the merits.

However, the U.S. Court of Appeals for Veterans Claims (known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to reopen 
the claim regardless of the RO's actions.  See Barnett v. Brown, 
8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, 
if the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Consequently, 
the first issue that must be addressed by the Board is whether 
the previously denied claim ought to be reopened.  38 U.S.C.A. § 
5108 (West 1991).



FINDINGS OF FACT

1. An unappealed rating decision dated November 1964 denied 
service connection for epilepsy.
2. The evidence added to the record since the November 1964 
rating decision does bear directly and substantially upon the 
specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.
3. No competent medical evidence has been submitted to 
demonstrate that a seizure disorder is etiologically related 
to the veteran's service-connected chronic brain syndrome due 
to head trauma.
4. No competent medical evidence has been submitted to 
demonstrate that an adjustment disorder is etiologically 
related to the veteran's service-connected chronic brain 
syndrome due to head trauma.
5. The veteran's service-connected chronic brain syndrome due to 
head trauma is manifested by no more than mild impairment of 
social and industrial adaptability.




CONCLUSIONS OF LAW
1. Evidence received since the November 1964 rating decision is 
new and material; the claim for service connection for a 
seizure disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).
2. The veteran has not submitted evidence of well-grounded claims 
for service connection for an adjustment disorder and a 
seizure disorder, secondary to service-connected chronic brain 
syndrome due to head trauma.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).
3. The criteria for a 10 percent rating for chronic brain trauma 
due to head injury have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic 
Code 9304 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO, in a decision dated in November 1964, denied service 
connection for epilepsy.  The RO found at that time that service 
medical records were negative for evidence of a seizure disorder 
and there was no medical evidence to show that grand mal epilepsy 
was related to the veteran's brain concussion in service.  The 
veteran did not appeal and the RO's decision was final based upon 
the evidence then of record.

The evidence of record at the time of the November 1964 rating 
decision included the veteran's service medial records.  When 
examined for enlistment in January 1941, a neurological disorder 
was not described and the veteran was found qualified for active 
service.  Service medical records reveal that in November 1942, 
the veteran sustained a mild cerebral concussion after he 
accidentally slipped on a bridge, fell eighteen feet and struck 
his head.  According to the hospital record, the veteran was 
unconscious for a short period and complained of a mild headache 
when examined for admission.  The veteran was hospitalized for 
approximately one week, diagnosed with a mild cerebral concussion 
and returned to full duty.  When examined for discharge in 
November 1945, his neurological system was normal and the earlier 
accident was not mentioned on the examination report.

Also of evidence at the time of the November 1964 rating decision 
was a March 1949 VA clinical summary indicating the veteran was 
hospitalized with complaints of being rundown since 1945.  He 
variously complained of night sweats, eyes hurting and vague 
abdominal pains.  The physical examination was absolutely 
negative.  The record further indicated that the headaches the 
veteran complained about on admission were not typical of 
migraine, but migraine had to be considered, and they were 
relieved by medication.  Diagnoses were not referable to a 
seizure disorder.

VA hospitalized the veteran from August to October 1964.  
According to the hospital summary, the veteran was admitted 
because of blackouts, since a head injury in 1942 in service.  
For several years, the veteran experienced blackouts about once a 
week until the last year when he had spells about once a week, 
with no history of tongue biting or incontinence.  An 
electroencephalogram (EEG) was suggestive of a convulsive record.  
Diagnoses included epilepsy, grand mal, by EEG.

The November 1964 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
In the present case, this means that the Board must look at all 
the evidence submitted since the November 1964 decision that was 
the final adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") recently set forth a three 
step-process for reopening claims in accordance with the holding 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  See Elkins v. 
West, 12 Vet. App. 209 (1999); see also Winters v. West, 12 Vet. 
App. 203 (1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156 (a); second, if new and 
material evidence has been presented, immediately upon reopening, 
the Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened, is well 
grounded pursuant to 38 U.S.C.A. § 5107; and third, if the claim 
is well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the Board 
to alter its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
rating decision."  Id.  The Federal Circuit noted that "any 
interpretive doubt must be resolved in the veteran's favor" and 
that "the regulation imposes a lower burden to reopen than the 
Colvin test."  Hodge at 1361, n. 1. 

The relevant evidence associated with the claims files subsequent 
to the November 1964 rating decision includes VA medical records 
and examination reports, dated from 1967 to 1998, and the 
veteran's oral and written statements.

Added to the record was a February 1967 VA neurological 
examination report.  The veteran gave a history of being hit by a 
truck in service with momentary loss of consciousness and 
hospitalization for three weeks.  Thereafter, he complained of 
frontooccipital headaches that lasted up to several days and 
occurred approximately every two months.  He had his first 
blackout spell in 1946, said the spells lasted about one minute, 
with most recent one in 1964 and said he took Dilantin.  The VA 
examiner opined that the veteran's blackout spells were under 
control and that he suffered from vascular cephalalgia.   

When examined by VA in September 1973, the veteran said his 
blackouts recurred in April 1973 and he was unable to continue 
working as a carpenter.  He had taken Dilantin with good control, 
then stopped the medication and the spells recurred.  Diagnoses 
included chronic brain syndrome, convulsive disorder, grand mal 
type, not on medication and placed on Dilantin again.  Anxiety 
reaction, secondary to the first diagnosis, was also described.

VA records indicate that the veteran had a stroke in November 
1974.  A June 1975 VA neuropsychiatric examination report 
reflects that the reason for the examination was stroke.  The 
veteran gave a history of blackouts since World War II with 
spells that caused him to fall and injure himself and were 
uncontrolled by medication.  The relevant diagnosis was chronic 
brain syndrome, convulsive disorder, atypical grand mal seizure, 
poorly controlled with medication.

During the 1980's, VA records suggest that the veteran was 
hospitalized for treatment of cardiac problems.  

VA hospitalized the veteran, who was 70 years old, in November 
1991 after he was found at the bottom of the stairs with an 
ethanol level of 119.  He had a history of seizure disorder, 
ethanol abuse and positive loss of consciousness.  Final 
diagnoses included left frontotemporal cerebral contusions.  A 
March 1993 RO Administrative Decision found that the injuries 
sustained by the veteran in November 1991 were not the result of 
his own willful misconduct within the meaning of the law.

An April 1993 VA neurological examination report includes the 
veteran's history of the onset of seizures several years after 
his 1942 accident in service.  He described the episodes as 
occurring with varying frequency from one or two per week to one 
per month.  A computed tomography (CT) scan reported frontal and 
temporal contusions on the left.  Diagnoses included seizure 
disorder, status post head injury with suboptimal control of 
seizures.

At his April 1994 personal hearing at the RO, the veteran 
testified that he had blackout spells and headaches related to 
his original 1942 head injury.  He indicated that the first 
blackout spell occurred approximately one year after discharge 
and described it more like a migraine headache. 

A December 1996 VA neurological examination report reflects the 
veteran's history of seizures successfully treated with 
medication and notes his apparent recent history of passing-out 
spells/dizzy spells, with frequent falls, believed to be 
secondary to orthostatic hypertension.  Diagnoses include a 
diagnosis of a history of seizure disorder.  The VA neurologist 
commented that the etiology of the veteran's seizures could very 
well likely be secondary to the head injury and cerebral 
concussion he sustained in November 1942 as head injury was a 
well-known cause of seizure disorder.

In an April 1997 Addendum to the December 1996 examination 
report, the VA neurologist said that, although it would be 
unlikely for mild head injury to result in recurrent seizure 
disorder, after many years of the initial head injury, one cannot 
completely rule out that possibility.

It has been asserted that the veteran has a seizure disorder that 
had its origins during his period of active service or, 
alternatively, was secondary to his service-connected chronic 
brain syndrome.  Service medical records indicate that the 
veteran sustained a mild cerebral concussion in November 1942 for 
which he was briefly hospitalized, but a neurologic abnormality 
was not found when he was examined for discharge in November 
1945.

The evidence received since the November 1964 decision consists 
of VA medical records and examination reports.  Recent VA 
neurological examination reports, that provide diagnoses of 
seizure disorder that could possibly be caused by the 1942 
accident, are new and do bear directly on the question of whether 
a seizure disorder had its origins in service.  In the Board's 
opinion, this evidence provides a more complete picture of the 
veteran's disability and its origin and, thus, does bear directly 
and substantially upon the specific matters under consideration 
and is so significant as to warrant reconsideration of the merits 
of the claim on appeal.  See Hodge.  Thus, this evidence is new 
and material and, therefore, reopens the veteran's claim of 
entitlement to service connection for a seizure disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only satisfy the initial 
burden of § 5107(a).  For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; (2) medical, 
in certain circumstances, lay evidence of in[-]service occurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect that 
the claim is plausible is required.  Epps v. Gober, 126 F. 3d, 
1464, 1468 (Fed.Cir. 1997), cert. denied sub nom Epps v. West, 
118 S. Ct. 2348 (1998).

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from personal 
injury or disease incurred in or aggravated by service.  Even if 
there is no record of epilepsy in service, its incurrence 
coincident with service will be presumed if it was manifest to a 
compensable degree within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In addition, when aggravation 
of a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As with claims for direct service connection, however, claims for 
secondary service connection must be well grounded.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

It has been contended that service connection should be granted 
for a seizure disorder, as secondary to service-connected chronic 
brain syndrome.  The record demonstrates that, although the 
veteran suffered a mild concussion in service, when examined for 
discharge in 1945, a seizure disorder was not reported. The first 
medical evidence of seizure disorder was in 1964, nearly twenty 
years after the veteran's separation.  Moreover, in April 1997, 
the VA neurologist who examined the veteran in April 1993 and 
December 1996 opined that it would be unlikely for mild head 
injury to result in recurrent seizure disorder many years after 
the initial head injury.  In short, no medical opinion or other 
medical evidence relating the veteran's seizure disorder to 
service or any incident of service has been presented.

The Board notes that for it to rely on a recent VA medical 
opinion that suggests a "possibility" that the veteran's 
seizure disorder is related to his head injury in service would 
be to resort to conjecture in order to find that his seizure 
disorder originated in service.  However, service connection may 
not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1998); see Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) (on claim to reopen a service 
connection claim, statement from physician about possibility of 
link between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); but see Hodge v. West.  See also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-traumatic 
stress disorder and the later development of hypertension is 
"non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the date 
of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection claim 
not well grounded where only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may or 
may not" have been averted if medical personnel could have 
effectively intubated the veteran; such evidence held to be 
speculative).
 
The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the condition 
causing the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 
Vet. App. 492, 494 (1992).  See also Harvey v. Brown, 6 Vet. App. 
390, 393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  The evidence now of record fails to show that the veteran 
has a seizure disorder related to service or a service-connected 
disability.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.310.  Since the claim is not well grounded, it must be denied.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).





II.  Service Connection for an Adjustment Disorder as Secondary 
to Service-Connected Chronic Brain Syndrome Due to Head Trauma 
and Increased Rating for Chronic Brain Syndrome

The veteran is seeking service connection for an adjustment 
disorder, secondary to service-connected chronic brain syndrome 
due to head trauma.  The legal question to be answered, 
initially, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. § 5107(a).  
As will be explained below, the Board finds that the veteran's 
claim is not well grounded.

The veteran's claim for an increased (compensable) evaluation for 
chronic brain syndrome due to head trauma is also plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 
Vet. App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a well-
grounded claim).  See also Fenderson v. West, 12 Vet. App. 119 
(1999) (At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found, 
i.e., "staged" ratings.).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a).  To that end, in August 
1996, the Board remanded the veteran's case for further VA 
examination and to afford him the opportunity to submit 
additional medical evidence.  The examination reports and new 
medical records are associated with the claims file.  As such, 
the Board is satisfied that all relevant evidence has been 
obtained regarding the veteran's claims and that no further 
assistance to the veteran with respect to these claims is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected chronic brain syndrome, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case presents 
no evidentiary considerations that would warrant an exposition of 
the remote clinical histories and findings pertaining to the 
disability at issue.

A.  Factual Background

When examined for enlistment into service in January 1941, a 
psychiatric abnormality was not reported and the veteran was 
found qualified for active service.  Service medical records are 
entirely negative for complaints, treatment or diagnoses 
referable to a psychiatric disorder and a psychiatric abnormality 
was not reported when he was examined for discharge in 1945.

Post service, VA examination reports and medical records, dated 
from 1949 to 1998, are associated with the claims files.  They 
show that when hospitalized by VA in February 1949, a physician 
noted that the veteran was a hyperactive individual and the 
doctor agreed with the veteran's suggestion that some of his 
symptoms were due to nervousness.  

A March 1949 rating action granted service connection for 
traumatic encephalopathy and assigned a noncompensable disability 
evaluation.  The November 1964 rating decision recharacterized 
the veteran's service-connected disability as chronic brain 
syndrome associated with brain trauma.

The September 1973 VA examination report included a diagnosis of 
anxiety reaction, secondary to a diagnosis of chronic brain 
syndrome, convulsive disorder, grand mal type.

Subsequent VA records reflect treatment for cardiac problems, 
arteriosclerosis and a stroke.

The RO received the veteran's claim for an increased rating for 
chronic brain syndrome due to head trauma in August 1992.

The April 1993 VA neurological examination report includes the 
veteran's subjective complaints of seizures for the past thirty 
years.  He also complained of memory problems with poor-long term 
memory and denied weakness, numbness, diplopia, dysphagia, 
dysarthria, neck or back pain.  On examination, the veteran was 
observed to be in no acute distress, he was alert and oriented to 
time, place and person.  His speech was fluent, he could do 
spelling and calculation with normal gait.  There were no 
psychiatric manifestations detected and the veteran seemed 
mentally competent.  A head CT scan reported frontal and temporal 
contusions. Diagnoses included status post head injury in 1942 
and 1992 with no residual motor deficits.

At his April 1994 hearing, the veteran testified that he had 
headaches ever since service and said medication alleviated their 
severity.  He stated that the headaches lasted approximately one 
or two hours and caused visual disturbances.  The veteran 
indicated that due to his head injury in service, he lost all 
memory of his childhood and he experienced memory problems in 
service.  

Pursuant to the Board's August 1996 remand, the veteran underwent 
VA neurological examination in December 1996 and told the 
neurologist that after his head injury in service, he experienced 
headaches for several years that subsequently improved over past 
years.  The veteran also had a new onset of seizure, treated with 
medication.  The veteran's main concern was dizzy spells with 
frequent falls.  He reported no seizure for the past year.  There 
was no history of migraine history. Diagnoses included history of 
seizure disorder and dizzy spells.  The dizzy spells were thought 
most likely secondary to orthostatic hypotension.

The veteran underwent VA psychiatric examination in February 1997 
and admitted to past problems with alcohol consumption with 
completion of a thirty-day treatment program approximately twenty 
years earlier.  The examiner commented that he suspected the 
veteran grossly under-reported his present level of alcohol 
consumption.  The veteran also adamantly denied drinking at the 
time of his 1991 fall and said the high blood alcohol level 
reported reflected medications he took at the time.  He stated 
that he last consumed beer several years ago.  The veteran had 
two periods of depression: one when his now-deceased wife had an 
affair, approximately fifteen years earlier, and one with the 
loss of a stepchild.  He did not seek treatment either time.  The 
veteran also gave a history of chronic problems with attention, 
memory and concentration.  The diagnoses included mild dementia, 
secondary to head trauma with a need to rule component of alcohol 
induced dementia; alcohol abuse/dependency in alleged remission 
and adjustment disorder with depressed features, occurring in the 
context of psychosocial stresses, times two, resolved.  It was 
noted that the veteran's two head traumas and alcohol abuse were 
all potential etiological factors in the cognitive changes, as 
well as advancing age.  Further, the examiner commented that the 
veteran's pure psychiatric symptoms appeared to be confined to 
the adjustment disorder with depressed features, that were 
stimulated by losses, were short lived and spontaneously remitted 
without treatment.

According to a lengthy March 1997 VA psychological evaluation 
report, test results indicated that on a screening test for 
depression, the veteran endorsed a significant number of items 
raising the distinct possibility of depression.

In an April 1997 Addendum to the February 1997 VA psychiatric 
examination, the doctor reviewed the neuropsychological test 
results and neurologic examination findings, and opined that the 
veteran's impairment due to his head injury in service was 
minimal, but no score on the Global Assessment of Functioning 
(GAF) scale can be appropriately recreated for the veteran's 
functioning at that time.  However, given his current situation 
with a history of extensive alcohol abuse/dependency and a 
subsequent head trauma, a GAF score of 65 was assigned.

Also in April 1997, the VA psychologist provided an Addendum to 
the March 1997 psychological evaluation report.  According to the 
psychologist, it could be argued that the veteran's attention and 
concentration difficulties were due to his alcohol use or the 
1942 closed head injury.  However, it was noted that if alcohol 
use played a role, a progression in these problems would have 
occurred over the years that continued to drink.  If the closed 
head injury were the cause, one would expect a defect to have 
been noticeable soon after accident and resolve, to some extent, 
over the next few years following the accident.  The VA 
psychologist said that the veteran's relatively successful 
occupational history suggested that he functioned relatively well 
after the head injury, but later began to have problems, 
particularly black out experiences that remained unexplained, but 
the psychologist suspected may have been alcohol-related, 
although that was not certain.  A third explanation for the 
veteran's problems would involve another progressive disease such 
as Alzheimer's disease, that would have begun relatively late in 
life and continue until death.  However, the veteran's cognitive 
functioning at the time of examination was too good to support 
such a diagnosis.  The psychologist said the veteran's overall 
test scores were too high, and his low scores too narrowly 
focused (in the area of attention and concentration) to indicate 
dementia.  In the VA psychologist's opinion attention and 
concentration difficulties were consistent with depressed 
features of the veteran's adjustment disorder.  Further, the 
psychologist observed that the veteran's functioning following 
World War II was rather good, not what one would expect from a 
closed head injury that produced significant cognitive deficits.

In the April 1997 Addendum from the VA neurologist, it was noted 
that the veteran gave an exaggerated history of his head trauma 
in 1942 and prolonged period of unconsciousness after head 
injury.  The records showed that the veteran sustained a very 
mild degree of concussion with seizures not documented until 
1964.  

B.  Analysis

1. Service Connection

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from personal 
injury or disease incurred in or aggravated by service.  Even if 
there is no record of a psychosis in service, its incurrence 
coincident with service will be presumed if it was manifest to a 
compensable degree within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree.  Id.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In addition, when aggravation 
of a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. at 448.

As with claims for direct service connection, however, claims for 
secondary service connection must be well grounded.  Jones v. 
Brown, 7 Vet. App. at 137.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy v 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. at 611.  
Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d at 1464.

The veteran has contended that service connection should be 
granted for an adjustment disorder, secondary to service-
connected chronic brain syndrome due to head trauma.  Although 
the evidence shows that the veteran currently has an adjustment 
disorder, no competent medical evidence has been submitted to 
show that this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that no 
psychiatric abnormality was found on separation from service and 
the first post service evidence of record of anxiety is from 
1975, more than thirty years after the veteran's separation from 
service.  Moreover, the most recent VA psychiatric examiner, in 
February 1997, attributed the veteran's adjustment disorder to 
psychosocial stresses, namely his deceased wife's affair and loss 
of a stepchild.  In short, no medical opinion or other medical 
evidence relating the veteran's adjustment disorder to service or 
a service-connected disability has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the condition 
causing the symptoms.  See Robinette v. Brown, 8 Vet. App. at 74; 
Heuer v. Brown, 7 Vet. App. at 384; Espiritu, 2 Vet. App. at 494.  
See also Harvey v. Brown, 6 Vet. App. at 393-94.  Here, the 
veteran has not submitted any medical opinion or other medical 
evidence that supports his claim.  The evidence now of record 
fails to show that the veteran has an adjustment disorder related 
to service or a service-connected disability.  Thus, this claim 
may not be considered well grounded.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.310.  Since the claim is not well 
grounded, it must be denied.  See Edenfield v. Brown, 8 Vet. App. 
at 390.

Although the Board has disposed of the claims of entitlement to 
service connection for an adjustment disorder and a seizure 
disorder on a ground different from that of the RO, that is, 
whether the veteran's claims are well grounded rather than 
whether he is entitled to prevail on the merits, the veteran has 
not been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




B. Increased Rating 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, as 
far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1998).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Effective November 7, 1996, VA amended several sections of the 
Schedule for Rating Disabilities (Rating Schedule) in order to 
update the portion of the Rating Schedule, pertaining to mental 
disorders to ensure that current medical terminology and 
unambiguous criteria are used.  38 C.F.R. §§ 4.125 to 4.130 
(1998).  

The changes included redesignation of § 4.132 as § 4.130 and the 
revision of the newly resdesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders was 
changed to conform with the Diagnosis and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), replacing DSM-III-R. 

Where a law or regulation changes after a claim has been filed, 
but before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).    

In this case, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its rating 
decision dated April 1993.  The December 1993 statement of the 
case, and the September 1996 supplement statement of the case, 
referred to the regulations then in effect.  In July 1998, the RO 
issued a rating decision that evaluated the veteran's claim using 
the new regulations.  The veteran was afforded an opportunity to 
comment on the RO's action and did not respond.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, will 
be rated 10 percent and no more under diagnostic code 9304. This 
10 percent rating will not be combined with any other rating for 
a disability due to brain trauma. Ratings in excess of 10 percent 
for brain disease due to trauma under diagnostic code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

Under the old, pre-November 1996, criteria set forth under 
Diagnostic Code 9304, for dementia associated with head trauma, 
at the time of the April 1993 rating decision, a disorder where 
there are neurotic symptoms that may somewhat adversely affect 
relationships with others but that do not cause impairment of 
working ability was evaluated as noncompensable.  38 C.F.R. 
§ 4.132, Diagnostic Code 9304 (1996).  Mild impairment of social 
and industrial adaptability warranted a 10 percent evaluation.  
Id.  A 30 percent disability evaluation was assigned when there 
was definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  Id.  The 
psychoneurotic symptoms resulted in such reduction in initiative, 
flexibility, efficient and reliability levels as to produce 
definite industrial impairment.  Id.

Under the current schedular criteria, effective November 7, 1996, 
Diagnostic Code 9304, for dementia due to head trauma, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  A mental 
condition that has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and social 
functioning or to require continuous medication warrants a 0 
percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.

Occupational and social impairment with occasional transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation.  Id.  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Delirium, dementia, and amnestic and other cognitive disorders 
shall be evaluated under the general rating formula for mental 
disorders.  Neurologic deficits or other impairments stemming 
from the same etiology (e.g., a head injury) shall be evaluated 
separately and combined with the evaluation for delirium, 
dementia, or amnestic or other cognitive disorder under 38 C.F.R. 
§ 4.25. 38 C.F.R. § 4.126(c) (1998).

In reviewing the evidence of record for the veteran's service-
connected chronic brain syndrome with head trauma, the Board is 
of the opinion, in light of the reasoning set forth below, that 
an increased disability evaluation, to 10 percent is warranted.  
See 38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  

In this regard, the Board notes that the veteran's current 
symptoms, associated with service-connected disability, include 
attention and concentration difficulties, cognitive deficits and 
memory loss and the most recent VA examiners' opinions indicate 
that the veteran has mild dementia. Cognitive loss has also been 
attributed to the veteran's 1991 accident and his history of 
alcohol abuse. With respect to the extent to which the veteran's 
chronic brain syndrome impacts his industrial adaptability, the 
Board cannot overlook the April 1997 VA examiner's report that 
reflects an assignment of a GAF score of 65 that, under the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV) 
criteria, correlates to mild impairment of social and industrial 
symptoms or some difficulty with social and industrial 
impairment.  The Board is of the view that a GAF of 65, 
particularly in view of the 1997 VA examiners' above-addressed 
descriptions of the veteran's symptomatology indicating mild 
dementia, would probably equate with mild occupational and social 
impairment characteristic of disability warranting a 10 percent 
rating.  See 38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  

Moreover, entitlement to a rating in excess of 10 percent for the 
veteran's service-connected chronic brain syndrome is not 
warranted.  The current medical evidence, including findings of 
the 1996 and 1997 VA examinations are barely representative of 
pertinent disability warranting a 10 percent rating under the 
above-cited criteria.  Further, the findings fail to provide 
evidence of definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people to 
allow a rating higher than 10 percent.

The same result would hold true under the current criteria for 
Diagnostic Code 9304, as there is no evidence of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  The veteran's inability to work has been attributed to 
his nonservice-connected seizure disorder and his depression to 
psychosocial events nor is there evidence of suspiciousness, 
panic attacks or chronic sleep impairment. 

Further, while the veteran has complained of headaches, there is 
no evidence that his service-connected disability has caused 
migraines, with characteristic prostrating attacks occurring on 
an average of once a month over the last several months to 
warrant a 30 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998). 

The Board notes that the purely neurological and psychiatric 
disabilities asserted to be associated with the veteran's brain 
trauma were separately addressed above. 

Accordingly, resolving the benefit of the doubt in the veteran's 
favor, a 10 percent evaluation, but no higher, is granted for his 
chronic brain syndrome due to head trauma.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.132, Diagnostic Code 9304 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9304.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the application 
to reopen the claim of entitlement to service connection for a 
seizure disorder is granted.

Service connection for a seizure disorder as secondary to 
service-connected chronic brain syndrome due to head trauma is 
denied.

Service connection for an adjustment disorder as secondary to 
chronic brain syndrome due to head trauma is denied.

A 10 percent rating for chronic brain syndrome due to head trauma 
is granted, subject to the laws and penalties controlling the 
award of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

